Antoinette Varela, CSR                FILED IN
                      2100 Bloomdale Road, Suite 30146    5th COURT OF APPEALS
                            McKinney, TX 75071                DALLAS, TEXAS
                            Phone: 972.548.4572           3/23/2015 9:34:29 AM
                        Email: avarela@co.collin.tx.us          LISA MATZ
                                                                  Clerk



March 23, 2015

Sent via electronically

Lisa Matz, Clerk of the Court
Fifth Court of Appeals
600 Commerce Street
2nd Floor
Dallas, TX 75202

Re: Trial Court Cause Number 005-00782-2014, Court of Appeals Cause
Number 05-15-00209-CV, Discover Bank v. Rita Chacon

Ms. Matz,

The Reporter’s Record for the above-entitled and –numbered case on appeal
is due March 23, 2015. As of today’s date there has been no designation of
record filed and financial arrangements have not been.

Thank you for your time in advance.

Sincerely,
Antoinette Varela, CSR 7590